            Case 2:19-cv-00409-KJM-AC Document 31 Filed 09/23/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11             EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
12
13   JORDAN WHITE,                  ) Case No.: 2:19-cv-00409-KJM-AC
                                    )
14               Plaintiff,         )
                                    ) STIPULATION TO MODIFY
15        vs.                       ) SCHEDULING ORDER; ORDER
                                    )
16   CITY OF SACRAMENTO; SACRAMENTO ) Complaint filed:     March 6, 2019
     POLICE DEPARTMENT; COUNTY OF   )
17   SACRAMENTO; SACRAMENTO COUNTY )
     SHERIFF’S DEPARTMENT,          )
18                                  )
                 Defendants         )
19                                  )
                                    )
20                                  )
21
            COMES      NOW      Plaintiff   JORDAN       WHITE     and   Defendant    COUNTY         OF
22
     SACRAMENTO, and through their respective counsel and subject to the approval of this Court,
23
     hereby stipulate and respectfully request that this Court’s Pretrial Scheduling Order [ECF No.
24
     29], be modified to include a deadline for the cut-off of expert discovery which was inadvertently
25
     omitted from the prior stipulation and proposed order submitted to the court. The parties request
26
     the schedule in this matter be as follows, or as necessary to accommodate the Court’s docket:
27                                               Current Date                    New Date
      Close of Non-Expert Discovery           November 30, 2020
28
      Expert Disclosure                         February 4, 2021


                                                     1
                    STIPULATION TO MODIFY SCHEDULING ORDER; [PROPOSED] ORDER
            Case 2:19-cv-00409-KJM-AC Document 31 Filed 09/23/20 Page 2 of 3


      Rebuttal Expert Disclosure                March 8, 2021
 1    Close of Expert Discovery                     None                        April 8, 2021
 2    Dispositive Motion Deadline               July 14, 2021
      Final Pretrial Conference                     TBD
 3    Trial                                         TBD
 4
 5          WHEREAS, the prior Stipulation and Proposed Scheduling Order submitted by the parties
 6   inadvertently omitted a deadline for the close of expert discovery;
 7          WHEREAS, the parties prepared and submitted this revised Stipulation and Proposed
 8   Scheduling Order as soon as the oversight was discovered;
 9          WHEREAS, counsel for all parties have met and conferred and agree that it would be in
10   the interests of justice and judicial economy and that good causes exists to modify the scheduling
11   order to include a deadline for the close of expert discovery;
12          WHEREAS, this stipulation is not being made for the purpose of delay, or any other
13   improper purpose;
14          WHEREAS, this modification of the scheduling order will not prejudice any party or their
15   counsel.
16             IT IS SO STIPULATED.
17
      Dated:                                  LONGYEAR & LAVRA, LLP
18
19                                     By: /s/Amanda L. McDermott
                                           JOHN A. LAVRA
20                                         AMANDA L. MCDERMOTT
                                           Attorneys for Defendant County of Sacramento
21
22
23    Dated:                                  GAVRILOV & BROOKS
24
                                       By:    /s/ Kalle Mikkola
25                                            Ognian Gavrilov
                                              Kalle E. Mikkola
26                                            Attorneys for Plaintiff Jordan White
27
28


                                                      2
                    STIPULATION TO MODIFY SCHEDULING ORDER; [PROPOSED] ORDER
             Case 2:19-cv-00409-KJM-AC Document 31 Filed 09/23/20 Page 3 of 3



 1                                               ORDER
 2           Having reviewed and considered the above stipulation, the scheduling order is modified to

 3   reflect the following deadlines:

 4                                                Current Date                 New Date

 5
     Close of Non-Expert Discovery                November 30, 2020
 6
     Expert Disclosure                            February 4, 2021
 7
     Rebuttal Expert Disclosure                   March 8, 2021
 8
     Close of Expert Discovery                    None                         April 8, 2021
 9
     Dispositive Motion Deadline                  July 14, 2021
10
     Final Pretrial Conference                    TBD
11
     Trial                                        TBD
12
13           IT IS SO ORDERED.
14
      DATED: September 23, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
                    STIPULATION TO MODIFY SCHEDULING ORDER; [PROPOSED] ORDER
